DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17160488, filed 1/21/2021, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 of U.S. Patent No. 10909921. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 20 are broader than U.S. Patent 10909921 claims 1, 20.

17/191782 Claimed Invention
U.S. Patent 10909921
1. An organic light emitting diode display, comprising: 
a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and 
an initialization voltage line, 
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 
wherein the pixel comprises: 
an organic light emitting element; 

a driving transistor that applies a current to the organic light emitting element; and 
a compensation transistor that compensates an operation of the driving transistor, 
wherein the driving transistor comprises: 
a bottom electrode; and 
a semiconductor layer comprising a channel, 
wherein the compensation transistor comprises: a semiconductor layer comprising a channel; and 

a first gate electrode disposed on the semiconductor layer of the compensation transistor, 
wherein the bottom electrode of the driving transistor is disposed between 


a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and an initialization voltage line, 
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 

wherein the pixel comprises: 
an organic light emitting element;


a driving transistor that applies a current to the organic light emitting element; and 

a compensation transistor that compensates an operation of the driving transistor, 
wherein the driving transistor comprises: 

a first gate electrode; and 
a polycrystalline semiconductor layer comprising a channel, 
wherein the compensation transistor comprises: 
a polycrystalline semiconductor layer comprising a channel; and 
a first gate electrode disposed on the polycrystalline semiconductor layer of the compensation transistor, 
wherein the first gate electrode of the driving transistor is disposed between the 

a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and 
an initialization voltage line, 
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 
wherein the pixel comprises: 
an organic light emitting element; 
a first switching transistor connected to the scan line; 
a driving transistor that applies a current to the organic light emitting element; and 

wherein the driving transistor comprises: 
a bottom electrode; 
a semiconductor layer comprising a channel; and 
a top gate electrode disposed on the semiconductor layer of the driving transistor; 
wherein the compensation transistor comprises:
a semiconductor layer comprising a channel; and 
a top electrode disposed on the semiconductor layer of the compensation transistor, 
wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate.


a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and 
an initialization voltage line, 
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 

wherein the pixel comprises: 
an organic light emitting element; 
a first switching transistor connected to the scan line; 
a driving transistor that applies a current to the organic light emitting element; and 

wherein the driving transistor comprises: 
a first gate electrode; 
a polycrystalline semiconductor layer comprising a channel; and
 
a second gate electrode disposed on the polycrystalline semiconductor layer of the driving transistor;
 wherein the compensation transistor comprises: 
a polycrystalline semiconductor layer comprising a channel; and 
a first gate electrode disposed on the polycrystalline semiconductor layer of the compensation transistor, 
wherein the compensation transistor does not comprise a second gate electrode disposed under the polycrystalline semiconductor layer of the compensation transistor, wherein the first gate electrode .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 5, 7, 8, 10,11, 17, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Publication 20140353629 A1) in view of Kimura et al. (U.S. Patent Publication 20060244741 A1).
Regarding claim 1, Jin discloses “An organic light emitting diode display, comprising: 
a substrate; (Fig. 4, 110)
a pixel (Fig. 1, [0030] “one pixel 1”) disposed on the substrate; 
a scan line; (Jin Fig 1, Sn)
a data line; (Jin Fig. 1, Dm)
a driving voltage line; (Jin Fig 1, ELVDD) and 
an initialization voltage line, (Jin Fig 1, ELVDD, [0038] [0046]) wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, (Jin Fig. 1, [0030] “one pixel 1”)
wherein the pixel comprises: (Jin Fig. 1, [0030] “one pixel 1”)
an organic light emitting element; (Fig. 1, an organic light emitting diode (OLED))
a first switching transistor (Fig 1, switching transistor T2, [0034]) connected to the scan line; 
a driving transistor (Fig 1, a driving transistor T1, [0031]) that applies a current to the organic light emitting element; and 
(Figs 1, 5, a compensation transistor T3, [0035] [0036]) that compensates an operation of the driving transistor, 
wherein the driving transistor comprises: (Fig 1, a driving transistor T1, [0031])
a bottom electrode; (Fig. 4, [0058] “a driving source electrode 176a, and a driving drain electrode 177a.”) and 
a semiconductor layer comprising a channel, (Fig. 4, [0058] “the driving semiconductor layer 131a”)
wherein the compensation transistor (Fig 1, a compensation transistor T3) comprises: a semiconductor layer comprising a channel; (Fig. 5, ([0062] “The compensation transistor T3 includes the compensation semiconductor layer 131c”) and 
a first gate electrode disposed on the semiconductor layer of the compensation transistor, (Fig. 5, the compensation gate electrode 125c, [0062])
Jin does not disclose “wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate”. 
Kimura discloses “wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate”. (Figs, 56A, 56B, [0237] “FIGS. 56A and 56B are partial cross-sectional views of a display panel using a transistor having a structure in which a gate electrode is sandwiched between a substrate and a semiconductor layer, namely, a transistor having a bottom-gate structure in which a gate electrode is located below a semiconductor layer, as the structure of a transistor using polysilicon (p-Si) for its semiconductor layer.”) 
 into device of Jin.  The suggestion/motivation would have been to improve efficiency. (Kimura: [0237])
Regarding claim 2, Jin and Kimura disclose wherein the driving transistor further comprises: a top gate electrode disposed on the semiconductor layer of the driving transistor. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 3, Jin and Kimura disclose wherein the top gate electrode of the driving transistor receives a driving voltage. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 4, Jin and Kimura disclose wherein the driving transistor further comprises: an overlapping layer disposed between the substrate and the bottom electrode of the driving transistor. (Jin Fig. 4, [0058] “a driving source electrode 176a, and a driving drain electrode 177a.”)
Regarding claim 5, Jin and Kimura disclose wherein the driving voltage that flows to the driving voltage line is applied to the overlapping layer. (Jin Fig 1, ELVDD)
Regarding claim 7, Jin and Kimura disclose further comprising: a second switching transistor, wherein the first switching transistor is connected to the scan line and the data line, and the second switching transistor is connected to the scan line and the driving transistor. (Jin Fig 1, [0032] [0033])
Regarding claim 8, Jin and Kimura disclose wherein the first switching transistor comprises: a semiconductor layer comprising a channel; (Fig. 4, [0061] [0077]) and a 
Regarding claim 10, Jin and Kimura disclose wherein the first switching transistor comprises: a gate electrode disposed on the substrate; (Jin Fig. 4, [0058]) and a semiconductor layer disposed on the gate electrode of the first switching transistor and comprising a channel.  (Kimura Figs, 56A, 56B, [0237])
Regarding claim 11, Jin and Kimura disclose wherein the second switching transistor comprises: a semiconductor layer comprising a channel; (Jin Fig. 4, [0058] “the driving semiconductor layer 131a”) and a first gate electrode disposed on the semiconductor layer of the second switching transistor. (Kimura Figs, 56A, 56B, [0237])
Regarding claim 17, Jin and Kimura disclose wherein the second switching transistor comprises: a gate electrode disposed on the substrate; (Jin Fig. 4, [0058] [0059]) and a semiconductor layer disposed on the gate electrode of the second switching transistor and comprising a channel. (Kimura Figs, 56A, 56B, [0237])
Regarding claim 18, Jin and Kimura disclose wherein the compensation transistor initializes the bottom electrode of the driving transistor. (Jin Fig 1, a compensation transistor T3)
Regarding claim 20, Jin discloses “An organic light emitting diode display, comprising: 
a substrate; (Fig. 4, 110)
a pixel (Fig. 1, [0030] “one pixel 1”) disposed on the substrate; 
a scan line; (Jin Fig 1, Sn)
a data line; (Jin Fig. 1, Dm)
(Jin Fig 1, ELVDD, [0038] [0046]) and 
an initialization voltage line, (Jin Fig 1, Vinit)
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, (Jin Fig. 1, [0030] “one pixel 1”)
wherein the pixel comprises: (Jin Fig. 1, [0030] “one pixel 1”)
an organic light emitting element; (Fig. 1, an organic light emitting diode (OLED))
a first switching transistor (Fig 1, switching transistor T2, [0034]) connected to the scan line; 
a driving transistor (Fig 1, T1) that applies a current to the organic light emitting element; and 
a compensation transistor (Figs 1, 5, a compensation transistor T3) that compensates an operation of the driving transistor, 
wherein the driving transistor (Fig 1, T1) comprises: 
a bottom electrode; (Fig. 4, [0058] “a driving source electrode 176a, and a driving drain electrode 177a.”)
a semiconductor layer comprising a channel; (Fig. 4, [0058] “the driving semiconductor layer 131a”) and 
a top gate electrode disposed on the semiconductor layer of the driving transistor; (Fig. 4, [0058] “driving gate electrode 125a”)
wherein the compensation transistor (Fig 1, a compensation transistor T3) comprises:
(Fig. 5, ([0062] “The compensation transistor T3 includes the compensation semiconductor layer 131c”)
a top electrode (Fig. 5, the compensation gate electrode 125c, [0062]) disposed on the semiconductor layer of the compensation transistor, 
Jin does not disclose “wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate.”
Kimura discloses “wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate.” (Figs, 56A, 56B, [0237] “FIGS. 56A and 56B are partial cross-sectional views of a display panel using a transistor having a structure in which a gate electrode is sandwiched between a substrate and a semiconductor layer, namely, a transistor having a bottom-gate structure in which a gate electrode is located below a semiconductor layer, as the structure of a transistor using polysilicon (p-Si) for its semiconductor layer.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Kimura into device of Jin.  The suggestion/motivation would have been to improve efficiency. (Kimura: [0237])

Claims 9, 12 – 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Publication 20140353629 A1) in view of Kimura et al. (U.S. Patent Publication 20060244741 A1) in view of Matsueda et al. (U.S. Patent Publication 20190027092 A1).
Regarding claim 9, Jin and Kimura do not disclose wherein the first switching transistor further comprises: a second gate electrode disposed under the semiconductor layer of the first switching transistor. 
Matsueda discloses wherein the first switching transistor further comprises: a second gate electrode disposed under the semiconductor layer of the first switching transistor. (Fig 3C, gate electrode 157, [0058] “a top gate electrode 157 and a bottom gate electrode 153 sandwiching a semiconductor area in the stacking direction with insulating layers interposed.”, [0060][0061)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Matsueda into device of Jin and Kimura.  The suggestion/motivation would have been to improve efficiency. (Matsueda: [0060])
Regarding claim 12, Jin and Kimura do not disclose wherein the second switching transistor further comprises: a second gate electrode disposed under the semiconductor layer of the second switching transistor. 
Matsueda discloses wherein the second switching transistor further comprises: a second gate electrode disposed under the semiconductor layer of the second switching transistor. (Fig 3C, gate electrode 157, [0058] “a top gate electrode 157 and a bottom gate electrode 153 sandwiching a semiconductor area in the stacking direction with insulating layers interposed.”, [0060][0061)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by 
Regarding claim 13, Jin, Kimura and Matsueda disclose wherein the first switching transistor comprises: a semiconductor layer comprising a channel; (Jin Fig. 4, [0058] “the driving semiconductor layer 131a”) and a first gate electrode disposed on the semiconductor layer of the first switching transistor. (Jin Fig. 4, [0058]
Regarding claim 14, Jin, Kimura and Matsueda disclose wherein the first switching transistor further comprises: a second gate electrode disposed under the semiconductor layer of the first switching transistor. (Matsueda Fig 3C, gate electrode 157, [0058] “a top gate electrode 157 and a bottom gate electrode 153 sandwiching a semiconductor area in the stacking direction with insulating layers interposed.”, [0060][0061)
Regarding claim 19, Jin and Kimura do not disclose wherein the compensation transistor further comprises: a second gate electrode disposed under the semiconductor layer of the compensation transistor. 
Matsueda discloses wherein the compensation transistor further comprises: a second gate electrode disposed under the semiconductor layer of the compensation transistor. (Fig 3C, gate electrode 157, [0058] “a top gate electrode 157 and a bottom gate electrode 153 sandwiching a semiconductor area in the stacking direction with insulating layers interposed.”, [0060][0061)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by 

Allowable Subject Matter
Claims 6, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210183981 discloses driving transistor structure on Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN-NAN LIN/Primary Examiner, Art Unit 2693